DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 16, 2021. Claims 1, 6, and 20-22 have been amended. Claims 4, 5, 8—13, 15, 16, 23 and 24 have been withdrawn. Claim 19 has been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-3, 6, 7, 14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 7,735,758 B2).
Regarding claim 1, Cohen discloses an emitter for use with a drip irrigation tape, the drip irrigation tape having a tape wall, at least a portion of the tape wall defining a tape flow path and a tape outlet (capable of, intended use), comprising: 
an outlet section (12) in fluid communication with the tape outlet; 
a pressure reducing section (10, see Col. 4 lines 9-12) in fluid communication with the outlet section; 
an inlet section (11) in fluid communication with the pressure reducing section and the tape flow path, wherein the outlet section, the pressure reducing section, and the inlet section extend from a base (base of emitter) toward the tape wall, and wherein the outlet section, the pressure reducing section, the inlet section, the base, and a portion of the tape wall define an emitter flow path; 
the emitter including at least one selected from the group consisting of:
the inlet section (11) including a plurality of inlet members (18) having a proximal end proximate the pressure reducing section and a distal end, the plurality of inlet members including at least a first plurality of inlet members (18b) arranged in a first row and forming at least first and second adjacent inlet gaps (first gap formed by the height of adjacent 18b and second gap formed by the horizontal space of adjacent 18b, see Figs. 7 and 7a) between inlet members (18a/18b) including at least first and second openings having different sizes (Figs. 7  and 7b);
the pressure reducing section including at least first and second pressure reducing portions, the first pressure reducing portion having a first pressure reducing configuration with at least a first resistance feature and the second pressure reducing portion having a second pressure reducing configuration with at least a second resistance feature, the first and second pressure reducing configurations being different (see figure 6);

a pressure responsive section including at least one nonlinear rail portion; and the base including a first base portion and a second base portion, the first base portion having a first base configuration and the second base portion having a second base configuration, the first and second base configurations being different, wherein at least one of the first base portion or the second base portion is positioned in one or more of the inlet section, the pressure reducing section, or the outlet section.
Regarding claim 2, Cohen further discloses wherein the first openings are proximate the proximal end (both are proximate to the proximal end) and the second openings are larger than the first openings (Fig. 7a horizontal space of 18b is bigger than vertical space of 18b).
Regarding claim 3, Cohen further discloses wherein the first and second openings are defined by at least one selected from the group consisting of:
first and second spacing, respectively, between adjacent inlet members (see figure 7); 
first and second heights, respectively, between first and second inlet gap floors of the first and second inlet gaps and the tape wall (7a(;
first and second angular relationships of inlet members; and 
first and second configurations of the plurality of inlet members (see figure 7 and 7a).
	Regarding claim 6, Cohen further discloses wherein the plurality of inlet members form one or more rows (18a) extending from proximate the pressure reducing section, wherein at least one portion of the one or more rows are either parallel or at an angle relative to the emitter longitudinal axis (see figure 7).
	Regarding claim 7, Cohen further discloses wherein a portion of the plurality of inlet members extends at least partially along at least one of the group consisting of the pressure reducing section (10, Fig. 7) and the outlet section.
	Regarding claim 14, Cohen further discloses further comprising a plurality of features in the pressure reducing section, one or more of the plurality of features having a configuration 
	Regarding claim 17, Cohen further discloses wherein the pressure reducing section includes a rail, at least a portion of the rail being angled relative to a longitudinal axis of the emitter (Fig. 6).
	Regarding claim 18, Cohen further discloses wherein at least one of the plurality of inlet members differs in angular orientation relative to a longitudinal axis of the emitter (inlet members 11 appear perpendicular to longitudinal axis).
	Regarding claim 20, Cohen further discloses wherein the plurality of inlet members includes a second plurality of inlet members (18a) arranged in a second row (Fig. 7) and forming at least third (horizontal gap between 18a) and fourth (horizontal gap between 18a and 18b) adjacent inlet gaps between inlet members (18a/18b) including at least third and fourth openings have different sizes (Fig. 7).
	Regarding claim 21, Cohen further discloses wherein the first and third openings are proximate the proximal end and the second and fourth openings are proximate the distal end, the first opening being different than the second opening, the third opening being different than the fourth opening (inlet members 18a/18b wherein the gaps are distinct and one extends to the distal end on both sides, see figure 7).
	Regarding claim 22, Cohen further discloses wherein at least a portion of one of the at least first row or the at least second row extends in a line parallel with at least a portion of a rail of the pressure reducing section (Fig. 7).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752